Citation Nr: 1013302	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-22 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado




THE ISSUE

Whether the Appellant is entitled to benefits under 38 
U.S.C.A. § 1805 for spina bifida.




ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Appellant's status as a claimant is derived from the 
Veteran, her biological father, who served in Vietnam and who 
was exposed to Agent Orange. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2004, of the 
Denver Colorado, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In July 2006, the Appellant withdrew her request for a 
hearing before the Board hearing.  


FINDINGS OF FACT

1. The Appellant's biological father served in Vietnam from 
January 1967 to January 1968.  

2. There is competent evidence that the Appellant has a 
congential birth defect, Chiari II malformation, a form of 
spina bifida.


CONCLUSION OF LAW

The Appellant is entitled to benefits under 38 U.S.C.A. § 
1805 for spina bifida.  38 .S.C.A. § 1805 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.814 (2009).






Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, granting 
benefits under 
38 U.S.C.A. § 1805 for spina bifida, further discussion here 
of the VCAA is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Benefits under 38 U.S.C.A. § 1805 

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a an individual, who has been 
determined to be suffering from spina bifida and whose 
biological father is a Vietnam veteran.  38 U.S.C.A. § 
1805(a); 38 C.F.R. § 3.814.  

"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 
C.F.R. § 3.814(c)(3).  Spina bifida is the only birth defect 
that warrants the award of monetary benefits based on the 
herbicide exposure of the veteran as a father of the 
claimant.  Jones v. Principi, 16 Vet. App. 219 (2002).

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1).


Facts 

The Appellant's birth certificate shows that she was born in 
October 1978 and the Veteran is her biological father.  

The National Personnel Records Center in October 2003 confirmed 
that the Veteran served in Vietnam from January 1967 to January 
1968. 

The Appellant was born with congenital hydrocephalus confirmed by 
CT scan.  At age three months, a right ventriculoperitoneal shunt 
was implanted.  In October 1994, an MRI revealed findings 
consistent with Chiari II malformation.  In September 2003, a 
private physician reported that the claimant had congenital 
hydrocephalus secondary to spina bifida.  In December 2004, the 
Appellant had surgery for a Chiari malformation and cervical 
stenosis. 

Analysis  

The question before the Board is whether the Appellant has spina 
bifida, as defined by VA for purpose of entitlement to disability 
benefits.  

For the purpose of VA disability benefits, the term "spina 
bifida" is all forms and manifestations of spina bifida, except 
spina bifida occulta.  Other neural tube defects such as 
encephalocele and anencephaly are not covered.  VAOPGCPREC 5-99 
(May 1999) (VA's General Counsel held that 38 U.S.C.A. § 1802 
applies to all forms of spina bifida other than spina bifida 
occulta, and that for the purpose of that chapter the term "spina 
bifida" refers to a defective closure of the bony encasement of 
the spinal cord, but does not include other neural tube defects 
such as encephalocele and anencephaly.).






In January 2010, the Board obtained an opinion from an 
independent medical expert, a specialist in neurosurgery, on 
the question of: 

Whether congenital hydrocephalus with Chiari II 
malformation was a form of spina bifida?  

In response, the independent medical expert explained that 
exposure to Agent Orange is a known risk factor for spinal 
dysraphism in an off-spring, which may include a congenital 
defect in the vertebrae with distention of the meninges with 
or without spinal cord involvement and that it was not 
uncommon for the diagnosis to include a Chiari II 
malformation as well as hydrocephalus.  The independent 
medical expert also stated that Chiari II malformation is a 
brain stem malformation found only in patients with spinal 
dysraphism and noted that a MRI in October 1995 showed a 
Chiari II malformation, for which the Appellant had a 
decompression in December 2004.  The independent medical 
expert concluded that although there was no mention of skin 
findings or closure of spinal dysraphism, a Chiari II 
malformation is found only in the setting of spina bifida and 
therefore the Appellant did suffer from spinal bifida, a 
congenital birth defect.  

As the evidence shows the Veteran's biological father served 
in Vietnam and there is competent medical evidence that the 
Appellant has a form of spina bifida, a Chiari II 
malformation, which is uncontroverted, and not spina bifida 
occulta or other neural tube defects such as encephalocele 
and anencephaly, entitlement to benefits under 38 U.S.C.A. § 
1805 for spina bifida is established.  

        (The Order follows on the next 
page.).





ORDER

The Appellant is granted benefits under 38 U.S.C.A. § 1805 
for spina bifida.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


